Lumpkin, J.

Although, 'the evidence for the defendant tended strongly to show that its servants in charge of the train used ordinary and reasonable care to prevent the killing of the plaintiff’s horse, yet as there was evidence for the plaintiff 'from which, if true, the contrary could be reasonably inferred, and as the trial judge was satisfied with the verdict, this court will not set it aside. Judgment affirmed.
Defendant introduced the engineer, conductor, fireman, and other witnesses. Their testimony was in conflict with that for the plaintiff, and made a case of unavoidable accident, it appearing that the horse jumped upon the track about 50 or 75 yards ahead of the train (which was running down grade on schedule time, about 18 miles an hour), and it was impossible to stop before striking the animal, though everything possible was done to avoid the collision; that the brakes were applied promptly; and that the testimony as to statements by the engineer and conductor at the depot was untrue.
Leonard Phinizy and E. B. Rogers, for plaintiff in error. E. P. Davis, contra.